UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7605



KALVIN MARSHALL,

                                             Plaintiff - Appellant,

          versus


DOCTOR ABBASI; Medical Doctor; MS. STAZEWSKI,
Medical Nurse,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-517-AM)


Submitted: February 19, 2004              Decided:   February 25, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kalvin Marshall, Appellant Pro Se. John David McChesney, RAWLS &
MCNELIS, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kalvin Marshall seeks to appeal the district court’s

adverse grant of summary judgment and entry of judgment in favor of

Dr. Abbasi in Marshall’s action filed pursuant to 42 U.S.C. § 1983

(2000).   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The

order Marshall seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.      Accordingly, we

dismiss the appeal for lack of jurisdiction.    We deny Marshall’s

motion for appointment of counsel because this appeal presents no

complex or substantial issue of law.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                              - 2 -